Citation Nr: 0940443	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss pursuant to the provisions of 38 U.S.C.A. § 1160, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The matter has since been 
transferred to the RO in Louisville, Kentucky.

The Board notes that the Veteran did not specifically file a 
claim for an increased rating for hearing loss.  Rather, in 
the December 2003 rating decision on appeal, the RO sua 
sponte increased the Veteran's disability evaluation for 
service-connected right ear hearing loss to 10 percent based 
on the evidence of record effective from September 18, 2003.  
The Veteran then filed a timely appeal of that decision.  See 
November 2004 notice of disagreement; September 2006 Appeal 
to the Board of Veterans' Appeals.  In an August 2007 rating 
decision, the RO granted compensation for bilateral hearing 
loss under 38 U.S.C.A. § 1160 with a 10 percent evaluation, 
effective January 31, 2007.

On his VA Form 9, the Veteran requested a Travel Board 
hearing.  However, he subsequently withdrew that request in 
correspondence dated December 2006.  Therefore, the Board may 
proceed.


FINDING OF FACT

At worst, the medical evidence of record indicates that the 
Veteran manifests Level II hearing in the nonservice-
connected left ear, and Level XI hearing in the service-
connected right ear.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent pursuant to 
the provisions of 38 U.S.C.A. § 1160 for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

As noted above, the Veteran did not specifically file a claim 
for an increased rating with respect to hearing loss.  
However, subsequent to the initial adjudication of issue on 
appeal, a letter dated in January 2007 was sent to the 
Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Therefore, the Board may proceed.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a VA 
examination with respect to his hearing loss in September 
2003, January 2007, and January 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's bilateral hearing loss.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

As noted above, the Veteran is service-connected for hearing 
loss in only one ear - the right ear.  In such cases, the 
disability is evaluated as a paired organ.  Specifically, 
where there is deafness compensable to a degree of 10 percent 
or more in one ear as a result of service-connected 
disability and deafness in the other ear as the result of 
nonservice-connected disability that is not the result of the 
Veteran's own willful misconduct, the rate of compensation 
shall be paid as if the combination of the disabilities was 
the result of service-connected disability.  See 38 U.S.C.A. 
§ 1160(a)(3) (West Supp. 2008); see also VAOPGCPREC 32-97.

The implementing regulation regarding hearing loss in one ear 
provides that a Veteran must have a service-connected hearing 
impairment of 10 percent or more, and a hearing impairment in 
the nonservice-connected ear that meets the criteria at 38 
C.F.R. § 3.385 before both ears may be considered in deriving 
the level of disability.  See 38 C.F.R. § 3.383(a)(3) (2008).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  As the following 
discussion will show, the evidence of record demonstrates 
that the Veteran has a compensable disability rating for his 
service-connected right ear at all times during the pendency 
of this appeal.  Further, since the Veteran has a service-
connected hearing impairment of 10 percent or more in the 
right ear, and a hearing impairment in the nonservice-
connected left ear that meets the criteria at 38 C.F.R. § 
3.385, both ears may be considered in deriving the level of 
disability in this case. 

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

During the Veteran's September 2003 VA examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
15
10
40
50

The examiner determined that the Veteran had no hearing on 
his right side, therefore puretone thresholds and speech 
audiometry scores were not available.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  The average hearing loss in the left ear was 
reported as 28.75 decibels [15 + 10 + 40 + 50 = 115, 115/4 = 
28.75].

In a statement dated June 2006, the Veteran reported some of 
the effects of his hearing loss.  He stated that, at work, if 
he was standing near a machine that emitted even a low level 
of noise, he could hardly make out the intercom 
announcements.  He stated that at home, if there was noise 
coming from his left side, he could not make out noises 
coming from the television.

During the Veteran's January 2007 VA examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
15
35
50

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear; the examiner was unable to test 
speech recognition ability in the right ear.  The average 
hearing loss in the left ear was reported as 30 decibels [20 
+ 15 + 35 + 50 = 120, 120/4 = 30].  The average hearing loss 
in the right ear was reported as 105 decibels [105 + 105 + 
105 + 105 = 420, 420/4 = 105].

During the Veteran's January 2008 VA examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
15
40
55

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear and 0 percent in the right ear.  The 
average hearing loss in the left ear was reported as 32.5 
decibels [20 + 15 + 40 + 55 = 130, 130/4 = 32.5].  The 
average hearing loss in the right ear was reported as 105 
decibels [105 + 105 + 105 + 105 = 420, 420/4 = 105].  This 
examination reflects the most severe findings of hearing loss 
during the period on appeal.

Based on the evidence of record, particularly the Veteran's 
most recent VA examination, the Board finds that a rating in 
excess of 10 percent is not warranted.  Utilizing the 
mechanical application of the rating schedule in accordance 
with Table VI of the Schedule for Rating Disabilities, 
puretone threshold averages ranging from 0 to 41 decibels 
with a speech discrimination score ranging from 84 to 90 
percent result in a numeric designation of II for hearing 
impairment of the left ear.  Considering the provisions of 38 
C.F.R. § 4.86 [exceptional patterns of hearing impairment], 
and utilizing Table VIa, puretone threshold averages of 105 
and greater result in a numeric designation of XI for the 
right ear.  Applying these numeric designations to Table VII 
of the Schedule for Rating Disabilities, the Veteran's 
hearing loss results in the assignment of a 10 percent 
disability rating.

The Veteran's contentions alone cannot establish entitlement 
to a compensable evaluation for defective hearing because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a 10 percent 
disability evaluation under Diagnostic Code 6100.  The Board 
thus finds that the Veteran's bilateral hearing loss was 
properly assigned a 10 percent disability rating under 
Diagnostic Code 6100; and concludes that the preponderance of 
the evidence is against the Veteran's claim.  Thus, the 
Veteran's claim for an increased rating for bilateral hearing 
loss is denied.

In making this decision, the Board acknowledges the Veteran's 
statements in which he asserts his belief that he is entitled 
to an increased evaluation due to the severity of his 
disability and because of his increased hearing difficulties 
in social and occupational interactions.  While the Board 
acknowledges that it is clear from the record that the 
Veteran experiences hearing loss, the objective medical 
evidence has not shown that the appellant's bilateral hearing 
loss has increased to a level greater than that encompassed 
by a 10 percent rating under the provisions of 38 C.F.R. § 
4.85.

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the Veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  As for extraschedular 
consideration, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this regard, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule and the 
assigned schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also 
VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Board does not find that the symptoms of 
the Veteran's service-connected disability present an 
exceptional disability picture that renders the schedular 
rating inadequate.  There is no objective evidence of 
frequent periods of hospitalization.  With respect to 
employment, the Board also notes that the record contains an 
absence analysis of the Veteran's work attendance during 
2002.  This evidence indicates the Veteran missed 
approximately 17 days of work due to sick leave or emergency 
annual leave.  Although this evidence demonstrates the 
Veteran missed time at work, there is no indication that any 
interference with employment beyond that which is already 
contemplated in the rating schedule is due solely to the 
Veteran's service-connected bilateral hearing loss.  Cf. 
Martinak v. Nicholson, supra.  The Board finds that the 
rating criteria to evaluate hearing loss reasonably describe 
the claimant's disability level and symptomatology.  
Therefore, the appellant's disability picture is contemplated 
by the rating schedule and extraschedular referral is not 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased disability rating for bilateral hearing loss, for 
the reasons discussed above.  The doctrine of reasonable 
doubt has been considered in this case.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).




ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


